Citation Nr: 0620115	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-36 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to June 6, 1990, for 
the award of a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
January 1988.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
regional office (RO).

In November 2004, the Board remanded the case for additional 
development.  Subsequently, a September 2005 rating action 
continued to deny the veteran's claim for an effective date 
prior to June 6, 1990, for the award of TDIU.


FINDINGS OF FACT

1.  The veteran filed a formal application for schedular 
increase on June 6, 1990, and for TDIU on August 12, 1993.

2.  The veteran first met the schedular criteria for TDIU on 
June 6, 1990, when his combined schedular evaluation was 
increased from 40 percent to 80 percent disabling.  It was 
not factually ascertainable that his service-connected 
disabilities precluded his employment at any time prior to 
that date.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
June 6, 1990, for the award of a total disability rating due 
to individual unemployability, are not met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 
3.400, 4.16 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in January 2005, as well 
as by the statement of the case and supplemental statements 
of the case issued during the course of the appeal.  The 
originating agency specifically informed the veteran to 
submit any pertinent evidence in his possession, informed him 
of the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record contains VA examination 
reports and outpatient records, and the RO obtained records 
from the Social Security Administration (SSA).  The veteran 
has not identified any additional pertinent evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim for 
an earlier effective date for the award of a total rating 
based on individual unemployability, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

With regard to claims for increase or a total disability 
rating based on individual unemployability, VA laws and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor," unless 
specifically provided otherwise.  8 U.S.C.A. § 5110(a) (West 
1991).  Section 5110(b)(2) provides otherwise by stating that 
the effective date of an increased rating "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  Under 38 C.F.R. § 
3.400(o)(1) (2005), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within 1 year 
from such date otherwise, date of receipt of claim."  See 
Harper v. Brown, 10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and 
"application" interchangeably and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2005); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  
Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant or his duly 
authorized representative may be considered an informal 
claim.  Such claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2005).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
AND (2) to the receipt of an application within 1 year after 
that increase in disability.  The application referred to 
must be an application on the basis of which the increased 
rating was awarded, because there would be no reason to 
adjudicate the question of the effective date prior to the 
award of a rating increase, just as there would be no reason 
to assign a disability rating on a disability-compensation 
claim until service connection had been awarded.  38 U.S.C.A. 
§ 5110(b)(2) allows a claimant to be awarded an effective 
date up to 1 year prior to the filing of an application for 
an increase, if an increase to the next disability level is 
ascertainable, and if a claim is received within 1 year 
thereafter.  The VA must review all the evidence of record, 
not just evidence not previously considered.  The Court noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim for 
increase, provided also that the claim for increase is 
received within 1 year after the increase.  The Court further 
stated that the phrase "otherwise, the effective date shall 
be the date of receipt of the claim" provides the applicable 
effective date when a factually-ascertainable increase 
occurred more than 1 year prior to receipt of the claim for 
increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to 1 year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to 1 year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a veteran submitted 
a claim alleging an increase in disability within 1 year 
prior to the VA's receipt of the claim and medical evidence 
subsequently substantiated the increase in disability, the 
effective date of the award of increased disability 
compensation was the date as of which it was ascertainable, 
based on all the evidence of record, that the increase 
occurred.  See VAOPGCPREC 12-98 (September 23, 1998).

In this case, the uncontroverted evidence establishes that 
the veteran filed a formal application for schedular increase 
on June 6, 1990, and for TDIU on August 12, 1993.

By way of background, the Board notes that service connection 
for bilateral hearing loss was granted in a November 1988 
rating decision, and a noncompensable evaluation was 
assigned.  The veteran filed his initial claim for service 
connection for back and psychiatric disabilities in March 
1989.  A September 1989 rating decision granted service 
connection for low back strain and assigned a 10 percent 
evaluation from March 1989.  A November 1989 rating decision 
granted service connection for schizo-affective disorder and 
assigned a 30 percent evaluation from March 1989.

On June 6, 1990, the veteran filed a claim for increased 
rating for his service connected psychiatric disorder.  Later 
that month, he filed a claim for an increased rating for his 
service connection back disorder.

A March 1991 rating decision increased the evaluation of 
schizo-affective disorder to 50 percent disabling and 
increased the evaluation of the back disorder, now 
characterized as lumbosacral radiculopathy, to 20 percent 
disabling.  Both evaluations were made effective from June 6, 
1990.

In June 1991, the veteran filed a claim for increased 
evaluation of his psychiatric disorder, and in October 1991 
he filed a claim for increased evaluation of his back 
disorder. 

A May 1992 rating decision denied an increased evaluation for 
the back disorder, and a July 1992 rating decision denied an 
increased evaluation for the psychiatric disorder.  The 
veteran submitted notices of disagreement with those rating 
decisions.

An April 1993 hearing officer's decision increased the 
evaluation of the service connected psychiatric disorder to 
70 percent disabling, and denied an increased evaluation for 
the back disorder.  A June 1993 rating decision assigned an 
effective date of June 6, 1990, for the 70 percent evaluation 
for schizo-affective disorder; the veteran's combined service 
connected disability evaluation was thus increased from 40 
percent to 80 percent disabling as of June 6, 1990.

On August 12, 1993, the veteran filed his formal claim for 
TDIU.  TDIU was initially denied in a September 1994 rating 
decision.  Subsequently, a February 1995 rating decision 
granted TDIU effective from August 12, 1993.

In April 2001, the veteran filed a claim for an earlier 
effective date for the TDIU award.  A February 2003 rating 
decision assigned an effective date of April 1, 1991.  
Subsequently, a July 2003 rating decision assigned an 
effective date of June 6, 1990.  The veteran contends that 
the effective date of the TDIU award should be commensurate 
with the March 1989 filing of his original claim for service 
connection for a psychiatric disorder.

Historically, the Court has held that the issue of 
entitlement to a total disability rating based on individual 
unemployability is not "inextricably intertwined" with the 
issue of entitlement to an increased schedular evaluation.  
See Parker v. Brown, 7 Vet. App. 116, 118 (1994); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In Holland v. Brown, 6 
Vet. App. 443, 446-47, the Court explained that the question 
of a total disability rating based on individual 
unemployability is distinct from the question of a higher 
schedular evaluation.  Yet, in Norris v. West, 12 Vet. App. 
413 (1999), motion for full Court decision denied (July 29, 
1999), the Court held that a rating-increase claim may 
include a total rating claim where the veteran meets the 
§ 4.16(a) schedular requirements and the record on appeal 
includes evidence of unemployability based on a service- 
connected disability or disabilities.

In this case, a formal application for TDIU (VA Form 21-8940) 
was received in August 1993.  The RO has made the effective 
date for the award June 6, 1990, the date the veteran 
submitted his claim for schedular increase.  He did not have 
a combined schedular rating of 70 percent or more or a single 
disability rated as 60 percent prior to June 6, 1990.  

The RO treated the June 6, 1990, claim for an increased 
schedular rating as an informal claim for TDIU which was then 
formalized by the August 12, 1993, filing of the Form 21-
8940.

As noted above, the veteran's service connected combined 
disability rating prior to June 6, 1990, was 40 percent, in 
effect since March 1989.  An unappealed November 1989 rating 
decision assigned the initial 30 percent evaluation for 
schizo-affective disorder.

Thus, it is manifest that the veteran did not meet the 
section 4.16(a) schedular requirements for TDIU prior to June 
6, 1990.  While there were VA medical records dated prior to 
June 6, 1990, that could conceivably be construed as claims 
for higher ratings, they would not be construed as claims for 
TDIU because the schedular requirements were not met.  
Therefore, there was no basis upon which to infer, consistent 
with Norris, a claim for TDIU prior to June 6, 1990.  

The SSA records received pursuant to the Board's remand show 
that the veteran was found to be unemployable from March 
1989, based upon schizophrenic disorder and substance abuse.  
Substance abuse is not a service connected disability.  Since 
substance abuse was a factor in the SSA disability 
determination, that determination is not dispositive on the 
issue of TDIU.  It was not demonstrated that the veteran was 
unemployable due solely to service-connected disability.  
Moreover, the SSA disability determination does not reflect a 
factually ascertainable increase (the onset of 
unemployability due to service-connected disability) within 
the one year period prior to the veteran's claim for TDIU.  

The veteran was first evaluated for somatic complaints in 
March 1989, and hypochondriasis was noted.  He was referred 
for therapy for a possible thought disorder.  In a June 1989 
treatment note, the veteran reported that he had last worked 
as a cashier in March 1989 but had quit due to back problems.  
A July 1989 termination summary of the veteran's weekly 
supportive therapy noted that the veteran had unrealistic 
desires for career and family.  The psychologist indicated 
that through therapy the veteran had allowed himself to slow 
down and lower his expectations; instead of starting a 
career, he was being evaluated at the Mass. Rehab. Office and 
attending day therapy.  These groups helped him confront his 
problems and stay sober.

An August 1989 VA treatment record noted that the veteran 
thought he might like to go to technical school to study 
something like cabinet making, and would see if he could 
start at woodworking.  The veteran was noted to be trying to 
make realistic plans.  A VA psychiatric examination in 
October 1989 noted that the veteran had not worked since 
February (1989), that he was looking to get in touch with 
Mass. Rehab., and that he wanted to get back to work as soon 
as he could.  He desired to be on Antabuse.  The veteran did 
not show evidence of a major thought disorder or any 
cognitive impairment.  

On a VA examination in January 1991, it was reported that the 
veteran signed up for vocational rehabilitation and would 
eventually receive some sort of rehabilitation toward 
employment.  At that time, however, his treatment was aimed 
at getting him used to the idea of getting out of the house.  
The examiner noted that the veteran had had a "very serious 
episode" in June 1990 in which he tried to kick his mother's 
boyfriend out of the house.  The veteran indicated that he 
had not quite been able to focus his mind or take any 
initiative since that incident. 

The Board finds that the medical records do not reflect that 
the veteran became unemployable due to service-connected 
disabilities within a one-year period prior to the claim for 
TDIU.  While the record showed that he had not actually 
worked since February or March 1989, the treatment records 
reflect ongoing therapy with the goal of vocational 
training/rehabilitation throughout 1989.  The very fact that 
the veteran was involved in vocational rehabilitation during 
this period is evidence that he was not unemployable.  The 
January 1991 VA examination indicates that a perceptible 
shift in the veteran's initiative and ability to focus 
occurred in June 1990.  This is as close to a "bright line" 
between employability and unemployability as the record 
contains.  It was not factually ascertainable that his 
service-connected disability precluded his employment prior 
to that date.  In sum, the Board finds that the criteria for 
assignment of an effective date earlier than June 6, 1990, 
for the award of a total disability rating due to individual 
unemployability, are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 
(2005).




ORDER

The appeal is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


